DETAILED ACTION
Request for Continued Examination (37 CFR 1.114)
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/07/2022 has been entered.

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has submitted two sets of claims along with the RCE submitted on 09/07/2022.  Examiner is considering the marked up amended version of the first claim set submitted from 09/07/2022 as Applicant’s intended submission.  The other additional claim set submitted on the same date appears to be an accidental submission with no amendments and appears to be the claim set of the original claims initially filed with this application, which have already been examined, therefore they are not entered.
Examiner conducted an interview with Applicant’s representative, Andrew Morabito on 10/20/2022, in response to Applicant's Remarks from 9/7/2022 regarding the Komok prior art publication (published date 7/5/2018) that Komok was an employee of HypeAuditor, the company owned by the inventor.  Since HypeAuditor was never filed originally as an Assignee, the article published by Komok before the date of the invention was deemed as valid prior art by the Examiner.  Examiner requested that Applicant file the assignment documentation for HypeAuditor as the Assignee of this application, and further submit an affidavit/declaration  showing that the disclosure was previously publicly disclosed by “Another Who Obtained the Subject Matter Disclosed Directly or Indirectly From the Inventor” under MPEP 2155.03.  See Interview Summary attached for further explanation. 
Claims 8, 12, 14 and 15-16, 18, 20-23 have been withdrawn based on original presentation since they are directed to distinct inventions that would have been subject to an election/restriction had they been originally presented. 
Accordingly, claims 1-2, 5 are currently pending and have been considered in this Non-Final Office Action.

Election by Original Presentation
The amendment filed on 9/7/2022 for claims 8, 12, 14 and 15-16, 18, 20-23 are directed to an invention that is independent or distinct from the elected invention originally claimed by claims 1-2 and 5 as originally filed.   
As per MPEP § 821.03, [c]laims added by amendment following action by the examiner, MPEP § 818.01, MPEP § 818.02(a), to an invention other than previously claimed, should be treated as indicated by 37 CFR 1.145.  As per 37 CFR 1.145, "[i]f, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention originally claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in 37 CFR 1.143 and 1.144.”  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. See 37 CFR 1.142(b) and MPEP § 821.03.
As opposed to currently presented claims 1-2, and 5, claims 8, 12, 14 and 15-16, 18, 20-23 now represent a patentably distinct invention having a patentable scope different than that presented by the original claimed invention.  Had Applicant presented these claims in the original application separately with the originally filed claims, a restriction requirement would have been warranted since the embodiment of claims 8, 12, 14 and 15-16, 18, 20-23 present distinct patentable scope than from the original claim set, as evidenced by the body of the claims, the specification, and the drawings.
Claim 1… 



analyzing, by at least one processor, a publisher account information and content within a networking service, wherein the content is associated with and generated by the publisher account in the networking service, and an audience associated with the publisher account, wherein the audience is comprised of a set of engaged accounts; 
selecting, by at least one processor, a subset of engaged accounts associated with the publisher account within the networking service, wherein the subset of engaged accounts is associated with the publisher account through an interaction between content generated by the publisher account and the engaged account, wherein the content generated is selected based on the age of the content generated; 
processing by the at least one processor, the interaction between the engaged account and the publisher account of each of the engaged accounts of the subset of engaged accounts and the engaged account’s interaction history related to third party accounts;
determining by the at least one processor, if the engaged account is a fake account based on the interaction between the engaged account and the publisher account and the interaction history with third party accounts;
calculating, by at least one processor, a score based on the number of fake accounts of the set of engaged accounts and the features of the networking service;
publicizing, by at least one processor, the score to identify the publisher account trustworthiness within the networking service.
Claims 8 & 15…  
providing a perception artificial intelligence;

program instructions to analyze a publisher account information and content within a networking service, wherein the publisher account information comprises a set of engaged accounts, wherein the publisher account information includes growth of the set of engaged accounts over a predetermined time; 
program instructions to select a subset of engaged accounts associated with the publisher account within the networking service, wherein the subset of engaged accounts interacted with the publisher account within the network services on content which was generated within a predetermined time frame;
program instructions to analyze each of the engaged accounts based on the engaged account’s interaction with the publisher account, with other publishing accounts within the networking services where the engaged account interacted with the publishing account, and the engaged account information, wherein it is determined if the engaged account is a fake account;
performing training steps of the perception artificial intelligence to recognize and classify fake accounts; 
[claim 15: program instructions to analyze a set of features of the engage accounts and a set of interactions of the engaged accounts, wherein the set of interactions comprises a time frame for posting and similarities between interactions content]; and 
program instructions to calculate a score based on the number of fake accounts of the set of engaged accounts for the publisher account.


Claims 8, 12, 14 and 15-16, 18, 20-23 include mutually exclusive features that are not in claims 1-2, and 5, such as a perception artificial intelligence and performing training steps of the perception artificial intelligence component to recognize and classify fake accounts.   Claims 1-2, and 5 include features that are not in claims 8, 12, 14 and 15-16, 18, 20-23, such as processing the engaged account’s interaction history related to third party accounts.  Applicant’s attempt to shift the patentable scope by amending the claims into at least two separate inventions/embodiments would cause the Examiner undue burden to examine each of these individually distinct inventions, as this would require a completely separate search for the independent claims having distinct embodiments than previously presented, and a new search would be conducted in separate classes and subclasses that are different from the class and subclass originally search for the originally presented system and method. 

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Under MPEP 2161.01, when examining computer-implemented functional claims, “Examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” (see MPEP 2161.01).
As the courts have made clear, 35 U.S.C. § 112(a) contains a written description requirement that is separate and distinct from the enablement requirement. See AriadPharms., Inc. v. Eli Lifly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc) (hereinafter "Ariad"). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991). 
Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1350, 94 USPQ2d at 1171; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”). For example, in LizardTech, the claim was directed to a method of compressing digital images using seamless discrete wavelet transformation (“DWT”). The court found that the claim covered all ways of performing DWT-based compression processes that lead to a seamless DWT because there were no limitations as to how the seamless DWT was to be accomplished. However, the specification provided only one method for creating a seamless DWT, and there was no evidence that the specification contemplated a more generic way of creating a seamless array of DWT coefficients. Therefore, the written description requirement was not satisfied in this case because the specification did not provide sufficient evidence that the inventor invented the generic claim. “[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.” LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733. 
The claims fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function: 
“The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Id.

While Ariad relates to chemical compounds, the legal principles are the same. The MPEP § 2163(ll)(A)(3)(a)(ii) additionally states that: 

“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.”

For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed specific software due to the interrelationship and interdependence of computer hardware and software. For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the specific algorithm or the necessary steps for implementing the claimed function. See In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, 1245-46 (Fed. Cir. 1992). Two additional observations made by the Federal Circuit in Hayes are important. First, the Federal Circuit stressed that the written description requirement was satisfied because the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” Id at 1534, 25 USPQ2d at 1246 (emphasis in original). Second, the Court acknowledged that the level of detail required for the written description requirement to be met is case specific. Id
Under MPEP 2161.01, in view of 35 USC 112(a), when examining computer-implemented functional claims, “Examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” (see MPEP 2161.01).
In this case, claim 1,2 and 5 recite “determining if the engaged account is a fake account based on the interaction between the engaged account and the publisher account and the interaction history with third party accounts.”  The written description is not satisfied for determining if an account is fake based on the Applicant’s newly amended feature of interaction history with third party accounts, as well as determining whether the user account is fake based on various other account data as factors because there is no specific algorithm disclosed in the computer implemented method that provides the necessary steps of how to perform the claimed functional language, in other words, the specification does not sufficiently identify how the invention achieves the claimed function, and secondly the level of detail is not sufficiently provided to satisfy the written description requirement.  There is no support in the disclosure other than reciting similar generic language of determining if an account is fake or not based on history interaction with third party accounts.  Thus, the manner in which the determination is implemented for whether an account is fake or real has not been disclosed in the originally filed specification to any extent other than generically reciting data gathering and data analysis of user account information.
Applicants fail to disclose how the various types of data (interaction data between engaged and publisher accounts and history interaction with third party accounts) are actually analyzed, manipulated and implemented in any specific manner to somehow determine whether an account is fake or not.  Merely functionally concluding that these various factors or variables are analyzed or processed to somehow come up with whether an account is fake or not does not meet written description requirement,  The Applicant is attempting to claim any and all future techniques of determining whether an account is fake or not based on account information, and interaction history data related to third party accounts.  Oher than stating generic data gathering and analysis of account and history interaction information, there is no specific disclosure of any specific algorithm on how the claimed invention achieves the detection of fake accounts other than result oriented language of concluding that an account is fake based on “processing” and “determining” various user data account information without any working example or specific manner of  implementation at all. 
At best, the disclosure states result-oriented generic language that merely echoes the claimed limitation without further expansion on precisely how the accounts are determined to be fake based on various account data and user information, thus, the disclosure merely refers to result-oriented language that arrives to the conclusory statement of some likelihood of determining a fake account.
As is the case here, when a claim merely recites a functional result to be achieved by merely a generic “black box” approach, written description may be considered as insufficient.  See Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008) (noting that the Supreme Court has explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)). Applicant’s specification has failed to identify any sufficient disclosure of how an account is determined to be fake or not and how the determination is accomplished based on various account data and user information in order to accomplish the claimed functional results. See Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008) (to claim a device for performing a specific computer-implemented function and then to disclose only a generic device as the structure designed to perform that function amounts to improper pure functional claiming).  
Applying the above legal principles to the facts of the case at hand, Examiner concludes that the Applicants' disclosure fails to sufficiently disclose sufficient written description for possession at the time of the invention. Given that the step of determining whether a user account is fake or real is at the core of the invention, and the fact that very little in the way of any specifics about specifically how to the account information is processed or analyzed to achieve the determining step (e.g., the formula or algorithm that calculates whether or if an account is fake) demonstrates that the Applicants have failed to reasonably convey possession at the time of the invention.  Applicants' specification does not demonstrate a generic invention that achieves the claimed result because there is inadequate disclosure of species (e.g., different formulas, calculations, or algorithms).
Thus,  Applicant’s lack of sufficient disclosure has failed to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention under the written description requirement.  Based on their respective dependencies, all of the dependent claims (2 and 5) are also rejected under the same reasoning and rationale of claim 1.  

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the following indefinite language containing improper antecedent basis:  the age of the engaged accounts.  Claim 1 only refers to the age of the content, not the age of the engaged accounts, therefore claim 5 contains improper antecedent basis. Necessary correction is required

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 5 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), which is incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claim 1 and its dependent claims are directed toward a process (computer-implemented method).  Thus, all claims fall within one of the four statutory categories as required by Step 1.



Regarding Step 2A [prong 1], 
Claims 1-2 and 5, are directed toward the judicial exception of an abstract idea.  
 Regarding independent claim 1, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A computer-implemented method [claim 1] of determining the relevance of an audience comprising: 
analyzing, by at least one processor, a publisher account information and content within a networking service, wherein the content is associated with and generated by the publisher account in the networking service, and an audience associated with the publisher account, wherein the audience is comprised of a set of engaged accounts; 
selecting, by at least one processor, a subset of engaged accounts associated with the publisher account within the networking service, wherein the subset of engaged accounts is associated with the publisher account through an interaction between content generated by the publisher account and the engaged account, wherein the content generated is selected based on the age of the content generated;
processing, by the at least one processor, the interaction between the engaged account and the publisher account of each of the engaged accounts of the subset of engaged accounts and the engaged account’s interaction history related to third party accounts;
determining by the at least one processor, if the engaged account is a fake account based on the interaction between the engaged account and the publisher account and the data associated with the engaged account
calculating, by at least one processor, a score based on the number of fake accounts of the set of engaged accounts for the publisher account and the features of the engaged accounts;
publicizing, by at least one processor, the score to identify the publisher account trustworthiness within the networking service.

The Applicant’s Specification emphasizes the business need to promote services and products to a larger audience, however, advertising to larger audiences presents a challenge for determining an accurate representation of the real audience size, and for distinguishing relevant customers and irrelevant customers since “it is difficult for advertisers to determine the true reach of their advertisements.  Besides targeting only real users, an advertising manager may wish to further narrow down the selection of relevant user accounts. For example, an advertising manager may be interested in user accounts of a specific gender or/and user age. Since many active audiences are populated with fake accounts and sometimes even entirely consist of fake accounts following a fake user” ([0007]) and to “determine the true reach of an audience (e.g. an audience of a particular influencer)…provides that advertisers with information that depicts an accurate representation of the real audience sizes.” ([0008]).  Specification further emphasizes “Due to the large following of these influencers, business see it as a successful means to promote their products or services to large groups of people with minimal effort” ([0023]).  “However, as the size of social networking services has grown, and many people learning that they can generate income through these businesses by promoting their products/services, some people have begun to embellish their following by having a number of fake or bot accounts, thereby giving the impression of popularity. This results in a business investing in these embellished "users" and seeing very little return on their investment” ([0024]), which pertains to the abstract idea of effectively identifying and managing a social group of users that promote goods and serves to a subset of engaged users thereby solving a business problem for advertising goods and services successfully.  
Consistent with the specification, and as the underlined claim limitations above demonstrate, independent claim 1 is directed to the abstract idea of managing a social group of users to identify a group and subset of engaged users based on the engaged users’ activity related to the content provided by a publisher/influencer, which is considered certain methods of organizing human activity because the underlined claim limitations pertain to (i) commercial/legal interactions; and/or (ii) managing personal behavior/relationships or interactions between people, under certain methods of organizing human activity. See MPEP §2106.04(a)(2)(II).
Applicant’s claimed invention pertains to commercial interactions because the limitations recite targeted content to an audience of users/followers of a publisher/influencer to increase marketing and advertising opportunities, thus the publisher providing content and its relevant audience engaged with the content pertain to “advertising, marketing or sales activities or behaviors and business relations” expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).  
Furthermore, the claim limitations are also directed towards managing personal behavior/relationships or interactions between people because the limitations recite managing and analyzing social activities and social content of publisher/influencers and their audience/followers by identifying a group of their audience/followers, and following rules to select a subset of engaged audience/followers based on their activities, and socially announcing/publicizing a calculated score to identify the trustworthiness,  which pertains to “social activities, teaching, and following rules or instructions” expressly categorized under managing personal behavior/relationships or interactions between people.  See MPEP §2106.04(a)(2)(II). 
Alternatively, the claimed limitations of analyzing a publisher’s information and content and audience who are participating or engaged with the publisher, selecting a subset of engaged audience, analyzing each user in the subset of engaged audience members based on observation of engagement activity to determine the relevance of each user in the subset, and determining a score based on the relevant users is also considered an abstract set of mental processes because the claimed process pertains to, “an observation, evaluation, judgment, opinion” which can be performed as a mental process, regardless if performed more efficiently using a computer. See MPEP §2106.04(a)(2)(III).  The claimed steps can be accomplished by receiving and analyzing information about a user either verbally or writing down with the aid of pen & paper, evaluating engagement or participation of a subset of users, and calculating based on forming a judgement or opinion about evaluation the observed user information.  
Furthermore, the Courts have held that the concept of grouping similar items together that share common characteristics or attributes does not render an otherwise abstract idea less abstract. See Versata Development Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1312, 1330-36 (holding ineligible claims directed to product price determination involving determining hierarchy of organizational and product groupings).  Similarly, in this case, grouping engaged users as a subset based on an activity related to the content of the publisher user, does not render the abstract idea any less abstract.   The Courts generally treat collecting information as well as analyzing information by steps people go through in their minds and/or by pen & paper as essentially mental processes within the abstract-idea category. See FairWarning IP, LLC v. Latric Systems, Inc., 839 F.3d 1089, 1093 (Fed. Cir. 2016). The focus of the claims are on “selecting certain information, analyzing it, andreporting or displaying the results of the analysis. That is all abstract.” (SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018)). See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) where collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea.  
Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. The Courts have established that even if the recitation of generic computer components are present, the claim can still be considered a mental process if it covers performance in the mind using observation, evaluation, and judgment and/or utilizing pen & paper, as is the case here. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”).
Dependent claims 2 and 5, further reiterate the same abstract ideas with further embellishments, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claim 1.

Regarding Step 2A [prong 2], 
Claims 1-2, 5 fail to integrate the abstract idea into a practical application.  Independent claim 1 includes the following additional elements which do not amount to a practical application:
A computer-implemented method [claim 1] of determining a relevance of an audience comprising: …by at least one processor… within a networking service…
The underlined elements recited above in independent claim 1 pertains to additional elements which merely provide computer hardware and software components used by the abstract idea based solution, which fail to integrate the abstract idea into a  practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention which merely pertains to gathering, analyzing and outputting user information for managing a social group of users to identify a group and subset of engaged users based on the engaged users’ activity related to the content provided by a publisher using the claimed (processor and networking service) additional computer elements a tool to perform the recited abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05(f-h).  Nothing in the Specification describes the specific operations recited in claim 1 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).  Simply put, the claimed invention is merely directed to utilizing the additional elements as a tool for solving a business problem of determining the “true reach of an audience (e.g., an audience of a particular influencer)…and provide advertisers with information that depicts an accurate representation of the real audience sizes” (Spec; ¶0008).  The Specification discloses that a conventional computer system is being used to carry out the instructions and processes of the claimed invention, “the user devices 104 is a conventional computer system” ([0032]), Nowhere in the Specification does the Applicant emphasize any significant hardware and/or software elements which provide an actual improvement in computer functionality, or to an improvement of a specific technology or technical field, other than using a computer system and processor as a computational tool to automate and perform the abstract idea.  See MPEP §2106.05(a & e).
In addition, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g).  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display of information, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly the current invention uses user information related to a publisher content for collection, analysis and display on a computer.  
When considered in combination, the claims do not amount to any improvements of the functioning of a computer, or to any specific technology or technical field.  Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.05(f-h).  Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits. MPEP §2106.05(a & e).
Dependent claims 2 & 5 merely incorporate the same additional elements recited above, along with further embellishments of the abstract idea, but these features only serve to further limit the abstract idea of independent claim 1  using the computer processor as a generic tool to apply instructions of the abstract idea which do nothing more than generally link the use of the judicial exception to a particular technological environment, thus the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.  
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-2 and 5 do not amount to significantly more than the abstract idea.  Independent claims 1 include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
A computer-implemented method [claim 1] of determining the relevance of an audience comprising: …by at least one processor… within a networking service…
The underlined elements recited above in independent claim 1 does not include any additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components.  These additional elements do not amount to “significantly more” than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, these additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). 
Dependent claims 2 and 5 merely recite further additional embellishments of the abstract idea but these features only serve to further narrow the abstract idea of independent claim 1, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits.  Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the features in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claim 1 since they fail to impose any meaningful limits on practicing the abstract idea. 
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-2, 5 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-2, 5, 8-9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over AGGARWAL (U.S. 2017/0277691) in view of CAO (US 2014/0317736).
Regarding Claim 1, 
	Aggarwal discloses:
A computer-implemented [claim 1] method for determining the relevance of an audience ([0004] “social influence of a user may be quantified by generating a social influence score based on information about the user's audience and content the user posts or publishes…quantified social influence may also be used e.g., for identifying disengaged users” and [0047] “targeting criteria may include implicit or inferred user interests or connections”) comprising: 
analyzing, by at least one processor, a publisher account information and content within a networking service, wherein the content is associated with and generated by the publisher account in the networking service ([0053] “Social-networking system 160 may monitor user’s actions on the online social network…any suitable type of user actions may be tracked or monitored. Typical user actions include…creating or posting content, [0035] “a user node 202 may have a corresponding user-profile page in which the corresponding user may add content”, [0004] “social influence of a user may be quantified by generating a social influence score based on information about the user's audience and content the user posts or publishes on one or more social networking systems”, see also [0053] and [0064] e.g., analysis of a user’s published content), and an audience associated with the publisher account, wherein the audience is comprised of a set of engaged accounts ([0063] “social influence factors calculated for a user may include fan popularity (FP)…The fan popularity factor (FP) may be a measure of the size of the user's audience… based on a total number of fans or followers the user has…determined by how many other users follow, subscribe to, or otherwise have an association with the user in which they receive content from the user”, wherein Examiner considers a set of engaged accounts as the “number of fans or followers the user has”, see also [0061]);
selecting, by the at least one processor, a subset of engaged accounts associated with the publisher account within the networking service, wherein the subset of engaged accounts is associated with the publisher account through an interaction between content generated by the publisher account and the engaged account wherein the content generated is selected based on an age of the content generated ([0035] “profile pages may be viewable by a selected subset of other users”, [0133] “The social-networking system may suggest to the user that he or she target a specific audience, e.g., teenagers or users who like musicians pages…and a number of users who view the user's advertisement”, [0095] “a subset of the total number of users, e.g., in a particular age range”,  [0086] “identifying one or more of the social influence factors that are associated with a subset of the user's audience…targeting advertising to the subset when each of the social influence factors satisfies a threshold condition”, [0099] “comments or replies by other users on or to the user's posts”, [0065] determine “the quantity of interactions between the user and the user's audience. Interactions may include any communications from the user to one or more fans, or from a fan to the user. Interactions may include likes, comments, shares, views, video replies, views, audio replies, @mentions, direct communication”, [0112] “Social influence score graphs 602, 604 show values of the fan popularity (FP), content publishing (CP), content interaction (CI), and content quality (CQ) weighted social influence factors for each day in a 7-day period”, [0092] “Fan popularity data for a specified user over a period of time is determined  … The fan popularity data includes follower counts for seven successive days” and [0094] “fan popularity factor may be measured in units other than follower counts. For example, the fan popularity factor may instead or in addition be based on the number of times the user gains a new follower (a positive contribution) or loses an existing follower (a negative contribution) in a particular time period”), [0052] social factors used to calculate coefficient include the time since information was posted and accessed…a coefficient may include a time decay factor that causes the strength of the provided by particular actions (posts) to decay with time, such that more recent actions are more relevant, see also  [0064] and [0133]);
processing, by at the least one processor, the interaction between the engaged account and the publisher account of each of the engaged accounts of the subset of engaged accounts and the engaged account’s interaction history related to third party accounts ([0065] determine the quantity of interactions between the user and the user's audience. Interactions may include any communications from the user to one or more fans, or from a fan to the user. Interactions may include likes, comments, shares, views, video replies, views, audio replies, @mentions, direct communication, [0099] determining the “number of posts by other users on the user's timeline or activity stream, or comments or replies by other users on or to the user's posts, replies, or comments”, [0102] “ratings of the quality of the content published by the user… may be based on, for example, input from other users rating the user's published content…relevance of the content to related content items such as related posts, replies, or comments”, [0063] “negative sentiment may be distinguished from positive sentiment. A negative “like” may have a different weight from a positive like when calculating fan popularity. Disagreements with the user's posts by other users may negatively influence the content interaction score” and “social influence factors calculated for a user may include fan popularity (FP)… determined by how many other users follow, subscribe to, or otherwise have an association with the user in which they receive content from the user,” [0065] determine “the quantity of interactions between the user and the user's audience. Interactions may include any communications from the user to one or more fans, or from a fan to the user. Interactions may include likes, comments, shares, views, video replies, views, audio replies, @mentions, direct communication, [0051-0052] a user's future actions may be predicted based on the user's prior actions, where the coefficient may be calculated at least in part on the history of the user's actions…social-networking system 160 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses, [0061-0062] training data may include historical social influence data, historical social influence factor values, [0019] third party systems 170 connected to social network system and client device in Fig. 1, [0026-0027] user may interact with third party systems, [0035-0036] Profile pages may also be hosted on third-party websites associated with a third-party server, Profile pages may be viewable by all or a selected subset of other users…a third-party webpage may include a selectable icon such as “like,” “check-in,” “eat,” “recommend,” or another suitable action or activity. A user viewing the third-party webpage may perform an action by selecting one of the icons, and [0053] Social-networking system 160 may monitor such user interactions and actions on the online social network, and on a third-party system 170, see also [0050], [0102], [0133]); 
determining, by the at least one processor, if the engaged account is […] account based on the interaction between the engaged account and the publisher account, and the interaction history with third party accounts ([0065] determine the quantity of interactions between the user and the user's audience. Interactions may include any communications from the user to one or more fans, or from a fan to the user. Interactions may include likes, comments, shares, views, video replies, views, audio replies, @mentions, direct communication, [0051-0052] a user's future actions may be predicted based on the user's prior actions, where the coefficient may be calculated at least in part on the history of the user's actions, [0099] determining the “number of posts by other users on the user's timeline or activity stream, or comments or replies by other users on or to the user's posts, replies, or comments”, [0102] “ratings of the quality of the content published by the user… may be based on, for example, input from other users rating the user's published content…relevance of the content to related content items such as related posts, replies, or comments”, [0063] “negative sentiment may be distinguished from positive sentiment. A negative “like” may have a different weight from a positive like when calculating fan popularity. Disagreements with the user's posts by other users may negatively influence the content interaction score” and “social influence factors calculated for a user may include fan popularity (FP)… determined by how many other users follow, subscribe to, or otherwise have an association with the user in which they receive content from the user,” [0065] determine “the quantity of interactions between the user and the user's audience. Interactions may include any communications from the user to one or more fans, or from a fan to the user. Interactions may include likes, comments, shares, views, video replies, views, audio replies, @mentions, direct communication, [0051-0052] a user's future actions may be predicted based on the user's prior actions, where the coefficient may be calculated at least in part on the history of the user's actions…social-networking system 160 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses, [0061-0062] training data may include historical social influence data, historical social influence factor values, [0019] third party systems 170 connected to social network system and client device in Fig. 1, [0026-0027] user may interact with third party systems, [0035-0036] Profile pages may also be hosted on third-party websites associated with a third-party server, Profile pages may be viewable by all or a selected subset of other users…a third-party webpage may include a selectable icon such as “like,” “check-in,” “eat,” “recommend,” or another suitable action or activity. A user viewing the third-party webpage may perform an action by selecting one of the icons, and [0053] Social-networking system 160 may monitor such user interactions and actions on the online social network, and on a third-party system 170);
calculating, by the at least one processor, a score based on the number of […] accounts of the set of engaged accounts and the features of the networking service ([0004] “social influence score may be calculated by an algorithm based on one or more social influence factors, which may include the number of followers the user has, the quantity of content the user posts, the quantity of content published by other users and directed to the user”, [0046] “identifying and targeting users that are more likely to find its advertisements more relevant or useful” based on “user-profile information in social-networking system 160 to identify those users”,  [0133] “The social-networking system may suggest to the user that he or she target a specific audience, e.g., teenagers or users who like musicians' pages. The social-networking system may provide the total number of users who like musicians' pages to the user and/or use that total number as a goal for the number of users who view one or more of the user's advertisements. The social influence score may be based on an advertisement viewer count factor that is proportional to the number of users who view the user's advertisements. A view count factor of 1.0 may correspond to a goal in which every user who likes musicians' pages views one or more of the user's advertisements”, wherein the claimed features of the networking service is considered as the features of the networking service such as posting, likes, following a user etc., [0112] “Social influence score graphs 602, 604 show values of the fan popularity (FP), content publishing (CP), content interaction (CI), and content quality (CQ) weighted social influence factors, [0061] the social influence of a user may be quantified by generating a social influence score based on information about the user's audience and content the user posts or publishes on one or more social networking systems. The social influence score may be used, for example, to compare the levels of social influence of two different users, to enable users to assess their current influence and progress in increasing their influence over time, see also [0053] for features of the social network incorporated into scoring ); and 
publicizing by at least one processor, the score to identify the publisher account ([0112] “Social influence score graphs 602, 604 show values of the fan popularity (FP), content publishing (CP), content interaction (CI), and content quality (CQ) weighted social influence factors, [0061] the social influence of a user may be quantified by generating a social influence score based on information about the user's audience and content the user posts or publishes on one or more social networking systems. The social influence score may be used, for example, to compare the levels of social influence of two different users, to enable users to assess their current influence and progress in increasing their influence over time).
Although Aggarwal discloses processing the interactions between the engaged accounts and the publisher account, calculating a score based on the set of engaged accounts, and publicizing the score to identify the publisher account as recited above, Aggarwal does not explicitly the features related to fake account detection, and specifically: determining if the engaged account is a fake account, based on the interaction with the publisher and history with third party accounts, the calculated score is based on the number of fake accounts, and  identify the publisher account trustworthiness.
Nonetheless, Cao in the same field of endeavor of detecting fake accounts on online social networks, explicitly teaches: 
determining if the engaged account is a fake account based on the  interaction, score based on the number of fake accounts, and identify publisher account trustworthiness within the networking service (Abstract; A system and method for detecting fake sybil accounts in OSNs, see at least Fig. 2 depicted below determining sybil (fake) users:

    PNG
    media_image1.png
    523
    614
    media_image1.png
    Greyscale

 and [0031-0042] social-graph-based method proposed below allows a multi-million-user OSN provider to pick up accounts that are very likely to be Sybils, a method of fake (Sybil) accounts detection in OSNs is disclosed. The method starts from obtaining a social graph G of the OSN, computing a trust value T(i)(v) by i power iterations on each node v of the is social graph G, ranking nodes by a degree-normalized trust to obtain a ranked list of nodes, detecting fake accounts in the Sybil region GS based on the obtained ranked list, [0099] The OSN provider can generate a database of suspicious accounts based on the input results from the proposed method, which in turn uses the social network topology and relationships as input. These results can be combined or correlated with the results from a feature-based machine learning algorithm that takes into account the user profiles and activities, and they all can be correlated with user reports to obtain the database of suspicious accounts).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Aggarwal’s user account engagement analysis, to further incorporate the fake account detection and scoring features above as taught by Cao.  One of ordinary skill in the art would have been motivated to include determining if the engaged account is fake, calculating a score based on also incorporating the fake accounts and publicizing the score to identify trustworthiness in order to “detect fake accounts in the Sybil region GS based on the ranked list obtained by the node ranking means” (Cao; [0042]).

Regarding Claim 2,
Modified Aggarwal discloses the computer-implemented method of claim 1, and computer program product of claim 8, as recited above.  
Aggarwal further discloses analyzing, by the least one processor, a growth rate of the audience or set of engaged accounts over a predetermined time ([0085] “The social influence scores may be re-calculated repeatedly over time and recorded for later analysis. Each recorded score may be associated with a time interval for which the score is calculated… A snapshot may be taken of the past scores to determine whether a user's score is trending up or down” wherein a growth rate of the audience or engaged accounts is considered as determining whether a user’s social influence score is trending up or down, [0112] “Social influence score graphs 602, 604 show values of the fan popularity (FP), content publishing (CP), content interaction (CI), and content quality (CQ) weighted social influence factors for each day in a 7-day period”, [0092] “Fan popularity data for a specified user over a period of time is received… The fan popularity data includes follower counts for seven successive days” and [0094] “fan popularity factor may be measured in units other than follower counts. For example, the fan popularity factor may instead or in addition be based on the number of times the user gains a new follower (a positive contribution) or loses an existing follower (a negative contribution) in a particular time period”).

Regarding Claim 5,
Modified Aggarwal discloses the computer-implemented method of claim 1, Aggarwal further discloses wherein the selecting of the subset of engaged accounts is based on the age of the engaged accounts ([0086] “the action performed by application 324 may include identifying one or more of the social influence factors that are associated with a subset of the user's audience, e.g., teenagers or other demographic group”, see also [0092], [0112]] and [0133]).


Response to Applicant’s Arguments and Amendment
	Applicant’s arguments and amendment have been considered, however, they are found to be unpersuasive.
Regarding the 35 USC 101 rejection, Applicant’s argument regarding the present invention providing “a concrete solution to this problem by analyzing followers (engaged accounts) of a main account to determine if their followers are real or fake.  This provides beneficial evidence to the masses to learn if this person is worth listening too or is providing a false narrative” is unpersuasive.  Applicant’s argument focuses on the invention being used for a business problem, (pg. 9 of Remarks): “This could be used for business, it could be used to identify political propaganda, safety risks, and the like”  and “This provides many different advantages based on why someone is interested in their account. Is it to use them to promote your products?  To show that this person is not who they say they are? Are not as popular as they claim to be?” as admitted by Applicant.
Applicant further asserts that through the present invention, “one is able to take someone’s entire list of followers and determine which percentage are real and which percentage are fake” is arguable since Applicant’s claims do not recite this feature.  Applicant claims selecting a subset of followers and determining whether the follower account is fake and calculating a score.  The claims do no analyze and determine the whole entire list of followers as argued and determine any percentage corresponding to real and percentage corresponding to fake, thus Applicant’s assertion is moot.
Applicant further argues that “the present invention is able to analyze thousands of data points related to thousands of followers” , however, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. Thus, there is no practical application of the judicial exception.  
Applicant argues that the “present invention is using a computer in a new capacity” however nothing about the recited analysis of account data, selecting a subset of follower data and determining if the follower is fake based on the analyzed data and interaction history, and merely calculating and outputting the trustworthiness score of a publisher account actually provides any technical improvement on computer functionality nor uses the computer in “a new capacity” other than data gathering, data calculation of a score based on the gathered data, and data outputting which are all encompassed by what is expected from computers executing computing instructions. 
Regarding the 35 USC 103 prior art rejections, the only prior art that Applicant attempts to distinguish with argument (pg. 13 of Remarks) over the prior art is Komok based on declaring that Komok should not be considered prior art since it is a “publication produced by the applicant (an employee of the company) within one year grace period for printed publications ‘Section 102(a)(1).”  Applicant and Examiner conducted an interview regarding Komok working for the inventor who is the owner of the company HypeAuditor.  Since Applicant failed to declare when originally filing this application that HypeAuditor is the Assignee, the publication by Anna Komok before the date of the invention was deemed valid as viable prior art by the Examiner until it was brought to the attention of the Examiner by Applicant’s Representative. See Interview for detailed discussion.  Nonetheless, the Examiner has updated the prior art rejections without utilizing Komok. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited below is included in the PTO-892 Notice of References Cited.
Relevant Prior Art:
US 20150188941 (Method and system for predicting victim users and detecting fake user accounts in online social networks)
US 20150082448 (Method for Detecting Spammers and Fake Profiles in Social Networks)
US 20210334908 (Method Apparatus for Collecting, Detecting and Visualizing Fake News)
Pertinent Non-Patent Literature:
N. Singh, T. Sharma, A. Thakral and T. Choudhury, "Detection of Fake Profile in Online Social Networks Using Machine Learning," 2018 International Conference on Advances in Computing and Communication Engineering (ICACCE), 2018, pp. 231-234, doi: 10.1109/ICACCE.2018.8441713.
L. Caruccio, D. Desiato and G. Polese, "Fake Account Identification in Social Networks," 2018 IEEE International Conference on Big Data (Big Data), 2018, pp. 5078-5085, doi: 10.1109/BigData.2018.8622011.
Aggarwal, Anupama et al. “The follower count fallacy: detecting Twitter users with manipulated follower count.” Proceedings of the 33rd Annual ACM Symposium on Applied Computing (Feb 2018).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LAURA YESILDAG whose direct telephone number is (571) 270-5066 and part-time work schedule is generally Monday, Thursday and Friday, from 9:00 AM - 5:00 PM ET.  If attempts to reach the Examiner are unsuccessful for any urgent matter that needs immediate attention, the Examiner’s Supervisor, LYNDA JASMIN, can be reached at (571) 272-6782.  
Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  
Filing authorization for Internet/Email Communication in order to receive email communication from the Examiner, please file the form accessed at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access

/LAURA YESILDAG/Patent Examiner, Art Unit 3629